EXHIBIT 10.4

REVOLVING CREDIT NOTE

 

 

Lansing, Michigan

$15,000,000

June 8, 2007

 

 

FOR VALUE RECEIVED, the undersigned EMERGENT BIODEFENSE OPERATIONS LANSING INC.,
a Michigan corporation, of Lansing, Michigan (“Borrower”), promises to pay to
the order of FIFTH THIRD BANK, a Michigan banking corporation, (“Lender”), at
its office in Grand Rapids, Michigan, or at any other place that the holder of
this Note designates in writing, the sum of Fifteen Million Dollars
($15,000,000) or any lesser amount that Lender shall have loaned to Borrower
under Section 3 of a certain Loan Agreement dated June 8, 2007, between Borrower
and Lender (“Loan Agreement”), together with interest (computed on the basis of
a three hundred sixty (360) day year for the actual number of days elapsed) on
the unpaid balance at an annual rate equal to the Index Rate minus 3/8% (37.5
basis points) until maturity and after maturity at an annual rate equal to the
Index Rate plus 2% (200 basis points). Any change in the interest rate on this
Note that is occasioned by a change in the Index Rate shall be effective on the
day of the change in the Index Rate.

 

“Index Rate” means the interest rate that Lender announces from time to time as
its “prime” interest rate. Borrower acknowledges that the rate that Lender
announces as its “prime” interest rate at any given time is not the lowest rate
of interest that is available to Lender’s commercial customers at that time.

 

The interest on this Note shall be payable monthly beginning July 1, 2007, and
continuing on the first day of each succeeding month until the principal is paid
in full. The principal of this Note shall be payable as provided in Section 3 of
the Loan Agreement.

 

Borrower authorizes Lender to debit deposit account No. 7165124210, which
Borrower maintains with Lender, for interest payments that are due to Lender
under this Note. If Borrower does not make a payment of interest within ten days
after it is due, then Borrower shall immediately pay to Lender a late charge in
an amount equal to the greater of Fifty Dollars ($50) or five percent (5%) of
the amount of the late payment. This is in addition to Lender’s other rights and
remedies for default in payment of interest when due.

 

This Note evidences Borrower’s indebtedness to Lender by reason of loans made
and to be made from time to time under Section 3 of the Loan Agreement
(“Loans”). Lender’s records shall be prima facie evidence of all loans and
prepayments and of the indebtedness outstanding under this Note at any time. The
holder of this Note shall have all of the rights and powers set forth in the
Loan Agreement as though they were fully set forth in this Note.

 

1410423-2

--------------------------------------------------------------------------------



Reference is made to the Loan Agreement for a statement of the conditions under
which the principal of this Note and accrued interest may become immediately due
and payable without demand.

 

In this Note, “maturity” means the time when the entire remaining unpaid
principal balance of this Note is or becomes immediately due and payable.

 

Except as otherwise provided in the Loan Agreement, the undersigned waives
protest, presentment, demand and notice of nonpayment.

 

ATTEST:

EMERGENT BIODEFENSE OPERATIONS

LANSING INC.

 

/s/Daniel J. Abdun-Nabi

By /s/ R. Don Elsey

 

 

Its Secretary

Its Treasurer

 

 

2

1410423-2

 

--------------------------------------------------------------------------------

 